Citation Nr: 0829942	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for a leg and ankle 
condition.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ADUTRA) in 
the Army National Guard from August 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran was scheduled for a Travel Board Hearing before 
the Board in August 2008, however he failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704 (d) (2007).  Accordingly, this veteran's 
request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  There is no current medical diagnosis of any back 
condition.

2.  There is no competent medical evidence associating any 
back condition with the veteran's active military service.

3.  The veteran is currently diagnosed with low vision.

4.  There is no competent medical evidence associating the 
veteran's vision loss with the veteran's active military 
service.

5.  There is no current medical diagnosis of any ankle or leg 
condition.

6.  There is no competent medical evidence associating any 
ankle or leg condition with the veteran's active military 
service.






CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  A vision loss disability was not incurred in or 
aggravated by active service and refractive error is not a 
disability for which relief or entitlement to service 
connection may be granted.  38 U.S.C.A. §§ 1131; 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007); 
Sabonis v. Brown, 6 Vet. App. 426 (2002).

3.  An ankle and leg condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110; 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Congenital or developmental defects, refractive errors of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full- time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the veteran's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on INACDUTRA results from a disease process.  See 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Back Condition

The veteran seeks entitlement to service connection for a 
back condition.

The veteran's service medical records (SMRs) do not reveal 
any complaint, diagnosis, or treatment for any back 
condition.  Upon examination at both entrance to and 
separation from active duty, the veteran's back and 
musculoskeletal system were noted to be normal.  

Post service medical records reveal that the veteran 
fractured his left hip in a motor vehicle accident in April 
1987 and the hip was stabilized with a metal plate at the 
University of Michigan Hospital.  The veteran was treated 
through May 1988 at the University of Michigan Hospital for 
residuals of his broken hip.  Subsequently, the veteran 
received treatment from the VA Medical Center in Atlanta, 
Georgia, from October 2004 to January 2005 for substance 
abuse and chronic pain.  The veteran's post service medical 
records reveal that the veteran complains of chronic back 
pain; however, the veteran has never been diagnosed with any 
back condition nor is there any medical evidence of any back 
condition associated with the veteran's period of active 
service.  Statements of the veteran as well as post service 
medical treatment notes associate the veteran's current back 
pain with the veteran's 1987 motor vehicle accident.

Initially, the Board notes that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).

The preponderance of the evidence is against the veteran's 
claim for service connection for a back condition.  Except 
for the veteran's statements and claims, there is no 
competent medical evidence which shows that the veteran has a 
diagnosis of a back condition.  The veteran is noted to have 
chronic back pain; however, as noted above, pain alone does 
not constitute a disability for which service connection may 
be granted.  In addition, there is no competent medical 
evidence linking any current back condition to the veteran's 
active military service.  Rather, the evidence reveals that 
the veteran's current back pain is attributed to the injuries 
incurred in the veteran's post service 1987 motor vehicle 
accident.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Accordingly, service connection must be denied because there 
is no evidence of a current back condition and there is no 
medical evidence associating any back condition with the 
veteran's active service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Vision Loss

The veteran seeks entitlement to service connection for 
vision loss.  

The veteran's service medical records (SMRs) do not reveal 
any complaint, diagnosis, or treatment for any eye condition.  
Upon examination at enlistment, the veteran's vision was 
measured as 20/20 in the right eye and 20/20 in the left eye.  
Upon examination at separation from service, the veteran's 
vision was measured as 20/20 in the right eye and 20/30 in 
the left eye and the veteran was noted to have defective 
visual acuity.

In post service medical records, the veteran was first 
treated for an eye condition in April 1987 following a motor 
vehicle accident.  The veteran was treated at the University 
of Michigan Hospital for corneoscleral lacerations due to the 
motor vehicle accident.  

Subsequently, in a VA treatment note dated in October 2004, 
the veteran reported that he had a left eye injury during a 
car accident in 1987 and that he is still removing glass from 
the area.  The veteran complained of chronic eye pain.  In VA 
treatment notes dated November 2004 to January 2005, the 
veteran has been diagnosed with "low vision" and noted to 
have had a repair of a left corneal laceration and vision 
problems following a motor vehicle accident in 1987.  The 
records do not reveal any current eye condition, other than 
low vision, and there is no medical evidence associating the 
veteran's current low vision or any eye condition with 
service.  The medical evidence instead associates the 
veteran's eye condition and low vision with the injuries 
incurred in the veteran's 1987 motor vehicle accident.

Initially, the Board notes the United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In this case, there is no complaint, 
diagnosis, or treatment for any chronic eye condition or low 
vision November 2004, more than 26 years after service.  This 
is significant evidence against the claim.

In addition, refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation for 
service connection purposes.  38 C.F.R. § 3.303(c).  
Therefore, service connection based upon the veteran's 
defective vision acuity upon separation from service is not 
warranted.

In light of the evidence, service connection for vision loss 
is not warranted.  As indicated above, the veteran did not 
complain of and was not diagnosed or treated for any eye 
condition to include vision loss until November 2004.  While 
the veteran was noted to have defective vision acuity upon 
separation from service, service connection for refractive 
error is not available.  Lastly, there is no medical evidence 
associating the veteran's current loss of vision with the 
veteran's active duty service.  Rather, the medical evidence 
associates the veteran's current complaint and diagnosis of 
"low vision" to the veteran's corneal lacerations incurred 
in a post service motor vehicle accident in 1987, nine years 
after separation from service.  Accordingly, service 
connection for vision loss is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for vision loss, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Ankle and Leg Condition

The veteran seeks service connection for an ankle and leg 
condition.  The veteran contends that he is entitled to 
benefits 

The veteran's service medical records (SMRs) do not reveal 
any complaint, diagnosis, or treatment for any ankle or leg 
condition.  Upon examination at both entrance to and 
separation from active duty, the veteran's musculoskeletal 
system was noted to be normal.  

As noted above, the veteran's post service medical records 
reveal that the veteran was injured in a motor vehicle 
accident in 1987.  The veteran's left hip was fractured and 
subsequently stabilized with a metal plate and screws at the 
University of Michigan Hospital in April 1987.  Subsequently, 
from October 2004 to January 2005, the veteran was treated at 
the VA Medical Center in Atlanta, Georgia, for substance 
abuse and chronic pain.  The records do not reveal that the 
veteran has ever been diagnosed with any ankle or leg 
condition.

The Board notes again that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).

The preponderance of the evidence is against the veteran's 
claim for service connection for an ankle and leg condition.  
Except for the veteran's statements and claims, there is no 
competent medical evidence which shows that the veteran has a 
diagnosis of ankle and leg condition.  The veteran has been 
treated for chronic leg pain; however, the Board notes that 
pain alone does not constitute a disability for which service 
connection may be granted.  In addition, there is no 
competent medical evidence linking any current ankle and leg 
condition to the veteran's active military service.  Rather, 
the medical evidence attribute any leg pain to the injuries 
incurred in the veteran's post service motor vehicle 
accident.  As stated above, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Accordingly, service connection must be denied because there 
is no evidence of an ankle and leg condition and no medical 
evidence associating any ankle or leg condition with the 
veteran's period of active service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated October 2004 to January 2005.  The veteran 
submitted private treatment records from the University of 
Michigan Hospital, dated April 1987 to May 1988.

The appellant was not afforded a VA medical examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran does not have a diagnosed back, 
ankle, or leg condition.  In addition, there is no evidence 
indicating that any claimed condition may be related to the 
veteran's period of active duty for training.  Therefore, the 
Board finds it unnecessary to provide the veteran with a VA 
Compensation and Pension examination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for a leg and ankle 
condition is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


